NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2552-15T2

C.R.,

        Plaintiff-Respondent,

v.

D.A.,

        Defendant-Appellant,

and

R.C.,

     Defendant.
____________________________

              Submitted March 28, 2017 – Decided May 4, 2017

              Before Judges Gilson and Sapp-Peterson.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Warren County,
              Docket No. FD-21-0242-16.

              Scholl, Whittlesey & Gruenberg, L.L.C.,
              attorneys   for   appellant (Franklin G.
              Whittlesey, on the brief).

              Respondent has not filed a brief.

PER CURIAM
     Defendant, who is the mother, appeals from a January 15, 2016

order that provided she was to share joint legal custody of her

teenage daughter with the father and defendant's adult daughter.

The order also restricted the mother's parenting time and stated

that the court would review the mother's parenting time in three

months.     Because the order is interlocutory and defendant failed

to seek leave to appeal as required by Rule 2:2-4, we dismiss this

appeal without prejudice to defendant's right to file a motion to

modify the January 15, 2016 order.

                                     I.

     This    appeal   involves   a   dispute    over   the   custody     of    a

seventeen-year-old young woman, E.C. (Ellen)1, who was born in

December 1999.    Ellen is the biological daughter of defendant D.A.

(Debbie) and defendant R.C. (Ralph).           Plaintiff C.R. (Cathy) is

an adult daughter of Debbie and Ellen's half-sister.

     Debbie and Ralph are separated and before August 2015, Ellen

lived with Debbie.      While not established by expert testimony,

Ellen apparently has emotional and mental health issues.           She has

been diagnosed as bipolar and suffers from depression.            She also




1 To protect privacy interests, the parties will be identified by
their initials and for ease of reading, we will use fictitious
names.

                                     2                                 A-2552-15T2
has   experienced       suicidal    ideology     and   she   has   been     under    a

psychiatrist's care since 2012.

      The     relationship       between       Ellen   and   Debbie       has    been

contentious.      Ellen has informed her mother that she is bisexual.

Debbie, however, has not accepted Ellen's sexual orientation and

Debbie and Ellen have argued over that issue.

      In August 2015, Ellen, with the apparent consent of Debbie,

went to live with her half-sister Cathy. Cathy lives with her

husband and their daughter.2           Approximately one month later, on

September 22, 2015, Cathy filed a complaint in the Family Part

seeking custody of Ellen and child support from Debbie and Ralph.

      The Family Part conducted a one-day evidentiary hearing on

January 5, 2016.        At that hearing, an attorney represented Cathy,

while    Debbie   and    Ralph     represented     themselves.        All   parties

testified.     As part of the proceedings, the Family Part judge also

interviewed Ellen.

      Ralph agreed to share legal custody of Ellen with Debbie and

Cathy.      Ralph also agreed that Cathy could have physical custody

of Ellen.     Debbie, however, contested the change of custody.

      Based on the testimony and evidence presented at the hearing,

the Family Part judge made findings of fact and conclusions of


2 Cathy's husband was initially a plaintiff in this matter, but he
withdrew as a party.

                                           3                                 A-2552-15T2
law, which were set forth on the record on January 12, 2016.

Thereafter, on January 15, 2016, the Family Part issued two orders,

one addressing Debbie and the other addressing Ralph.

     In terms of fact-findings, the judge found that Ellen had

been in therapy since 2012 and she had been diagnosed with bipolar

disorder and depression.    The judge also found that Ellen and

Debbie had a contentious relationship, which upset Ellen and

sometimes caused Ellen to have suicidal ideology.   In that regard,

the court found that Debbie had not accepted Ellen's sexual

orientation, was not supportive of Ellen, and often engaged in

communications that upset Ellen.     In contrast, the judge found

that Ellen had a good relationship with Cathy and that Cathy

provided constructive support and discipline for Ellen.

     In addressing the custody dispute, the court looked to the

standard established by our Supreme Court in Watkins v. Nelson,

163 N.J. 235 (2000).   In Watkins, the Supreme Court established a

two-step analysis to address a custody dispute involving a third

party.   Id. at 253-54.    The Family Part judge here, however,

reasoned that there was a need to modify the Watkins standard

because Cathy was a family member, but not a psychological parent.

Accordingly, the judge used a standard that she described as the

"best interest of the child by clear and convincing evidence."

Applying that standard, the court then found that Cathy had shown

                                 4                          A-2552-15T2
by clear and convincing evidence that it was in Ellen's best

interest for her to live with Cathy.

     Significantly, however, the orders entered by the court did

not directly address the physical custody of Ellen.   Instead, the

orders directed that: (1) Debbie, Ralph, and Cathy are to share

joint legal custody of Ellen; (2) Cathy will have superior "say"

concerning Ellen's healthcare, including Ellen's mental health;

(3) if Debbie wants parenting time with Ellen, she had to attend

individual counseling followed by joint counseling with Ellen; and

(4) Debbie and Ralph were to pay Cathy child support for Ellen.

     The orders also stated that the court would hold a further

hearing on April 12, 2016, to establish a "reunification parenting

plan" for Debbie.    Before that further hearing took place, on

February 26, 2016, Debbie filed a notice of appeal from the January

15, 2016 order that addressed her.

     On this appeal, Debbie argues that the Family Part infringed

her constitutionally protected parental rights by not properly

evaluating whether Cathy had the right to custody of the minor

child.   Cathy did not file a brief on this appeal.

                               II.

     Only final orders or judgments can be appealed as of right.

R. 2:2-3(a).   In general, to be a final judgment, an order must

dispose of all claims against all parties.   "To have the finality

                                5                           A-2552-15T2
required to create appellate jurisdiction, an order must not only

completely dispose of all pleaded claims as to all parties, but

all its dispositions must also be final."                     Grow Co. v. Chokshi,

403 N.J. Super. 443, 460 (App. Div. 2008) (citing Lawler v. Isaac,

249 N.J. Super. 11, 17 (App. Div. 1991)).                     If the order is not

final, it is interlocutory and appellate review is available only

by leave granted under Rule 2:4-4 and Rule 2:5-6.

     Furthermore,       interlocutory       review       is    "limited      to     those

exceptional cases warranting appellate intervention [and] the sole

discretion to permit an interlocutory appeal has been lodged with

the appellate courts."          Id. at 458.          "Interlocutory review is

'highly discretionary' and is to be 'exercised only sparingly,'

because   of   the    strong   policy       'that    favors      an    uninterrupted

proceeding     at    the   trial   level     with    a    single       and   complete

review[.]'"     Id.    at 461 (citations omitted).

     Here, the order defendant seeks to appeal is interlocutory.

The order expressly contemplates additional proceedings before the

Family Part.        Critically, the January 15, 2016 order does not

expressly address the physical custody of Ellen.                        Appeals are

taken from orders, not the reasons given for the order.                            Do-Wop

Corp. v. City of Rahway, 168 N.J. 191, 199 (2001).

     Moreover,       Debbie   seeks   to    contend      that    the    Family        Part

terminated her parental rights.             She also argues that Cathy, as

                                        6                                         A-2552-15T2
the half-sister, did not have standing to seek custody of Ellen.

The January 15, 2016 order, however, did not state that Debbie's

parental rights were terminated.       Indeed, when the court set forth

its reasons on the record, the court never stated that Debbie's

parental rights were terminated.        Instead, the court found that

it was in Ellen's best interest to live with Cathy.          The court

then entered an order that gave Cathy joint legal custody of Ellen

with Debbie and Ralph.

     We note that the question of the interlocutory nature of the

order was raised with the parties by the Appellate Division Clerk's

Office after this appeal was filed.       Counsel for Debbie responded

with a letter contending that the order was a final decision

subject to appeal.    At that time, Cathy was represented by an

attorney, and that attorney responded by contending that the order

was interlocutory.    We entered no order in response to those

letters.   Instead, a briefing schedule was issued and Debbie filed

a brief and Cathy did not.

     Because the January 15, 2016 order did not resolve all issues

as to all parties, the order is interlocutory.          Debbie did not

seek or obtain leave to appeal and, thus, this appeal is dismissed

as interlocutory.    The issue Debbie seeks to address - - the

alleged termination of her parental rights - - was not expressly

addressed in the January 15, 2016 order.       Thus, this dismissal is

                                   7                            A-2552-15T2
without prejudice to Debbie's right to file a motion in the Family

Part to address custody.

     Appeal dismissed.




                                8                          A-2552-15T2